 LUHR JENSON & SONSLuhr Jensen&Sons,Inc.andInternational ChemicalWorkersUnionLocal109,AFL-CIO.Case36-CA-1817June 30, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND ZAGORIAOn May 12, 1969, Trial Examiner John P. vonRohr issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in andwas engagingin certain unfair laborpractices, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at thehearingand finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner, except as modified below.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner asmodified below in themargin,and hereby ordersthat the Respondent, Luhr Jensen & Sons, Inc.,Hood River, Oregon, its officers, agents, successors,and assigns,shall take the action set forth in theTrialExaminer'sRecommendedOrder,assomodified.'475TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJohn P. von Rohr, Trial Examiner: Upon a charge andan amended charge filed on October 17 and November 22,1968, respectively, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 36 (Seattle,Washington) issued a complaint onNovember 29, 1968, against Luhr Jensen & Sons, Inc.,herein called the Respondent or the Company,allegingthat it had discharged employee Geneva Meyers inviolation of Section 8(a)(1), (3), and (4) of the NationalLabor Relations Act, as amended, 51 Stat. 136, hereincalled theAct.The Respondent's answer denies theallegationof unlawful conduct alleged in the complaint.Pursuant to notice, a hearing was held before TrialExaminer John P. von Rohr in Hood River, Oregon, onFebruary 4, 1969. All parties were represented by counseland were afforded opportunity to adduce evidence, toexamine andcross-examine witnesses,and to file briefs.Briefs have been received from the General Counsel andfrom the Respondent and they have been carefullyconsidered.Upon the entire record in this case and from myobservation of the witnesses, I hereby make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe RespondentisanOregon corporation with itsprincipal office and place of business located in HoodRiver, Oregon, where it is engaged in the manufacture andsaleof fishing lures and equipment. During the yearprecedingthe hearing herein, the Respondent sold andshipped goods manufactured at its Hood River plantvaluedin excessof $50,000 to points and locations outsideof the State of Oregon. During the same period it madepurchases of goods and materials valued in excess of$50,000 which goods andmaterialswere shipped to itfrom points located outside of the State of Oregon.The Respondent concedes, and I find, that it is engagedin commercewithin the meaning of the Act.11.THE LABORORGANIZATION INVOLVEDInternationalChemicalWorkers'Union, Local 109,AFL-CIO, is a labor organizationwithin themeaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICES'We note that the Union's organizing campaign began in the spring of1968, rather than 1967 as stated by Trial Examiner,and, as pointed out bythe Respondent,that in In.4 of his Decision the Trial Examiner reversedthe number of ballots challenged by each of the parties,i.e.,in factRespondent challenged one and the Union challenged seven.Furthermore,all referencesto DorothyFahlgren in connection with Meyers' assignmenttomaking"gooey bobs"should have been to Gloria Glascoe.However,these inadvertent errors do not affect the Trial Examiner's conclusions orour adoption thereof.'In sectionIV of hisDecision the Trial Examiner recommends,interaiia,that employee Meyers receive backpay for a period beginning October18, 1968.No reason appears,however,why the backpay period should notbegin on October 4, 1968,the date on which she was discharged, as iscustomary.Accordingly,in computing the amount of loss as required bypar. 2(a) of the Trial Examiner'sRecommended Order,we hereby orderthat she be reimbursed for her losses for the period beginning on October4, 1968.A. The Termination of Geneva MeyersRespondent's plant is located in Hood River, Oregon(population approximately 3,850) where it is principallyengagedin the manufacture of artificial baits and fishinglures(Luhr'slures).Theofficersandprincipalmanagement of the Company consist of three brothers,Philip,David, and Luhr Jensen. Commencing operationsinabout 1960 with approximately 20 employees, theRespondentpresentlyemploysapproximately125employees.Geneva Meyers, the alleged discriminatee herein, washired in Respondent's plastics department as a productionemployee on December 6, 1967. She was terminated onOctober 4, 1968.177 NLRB No. 72 476DECISIONSOF NATIONALLABOR RELATIONS BOARDTheUnionbegan an organizing campaign amongRespondent's employees in the early spring of 1967.Meyers,Donna Johnson and Gloria Glascoe were theprincipal three employees to engage in the organizingactivities.These employees obtained union authorizationcards while accompanying each other visiting the homes ofthe employees. Meyers credibly testified that together theythus contacted all of the employees,including BarbaraMann.Mann,who refused to sign a card,acted as reliefsupervisor for Laura Jeffries, the supervisor of the plasticsdepartment, on those occasions when Jeffries did notreport to work.'A representation election was held on August 2, 1968, aFriday.'Meyers testifiedwithoutcontradictionthatJeffries came up to her on the following Monday andstated, "Well, it got in all right. It's too bad they had tolie and cheat to get in." When Meyers asked who had liedand cheated, Jeffries responded, "Well, do you think itwas fair that my vote was challenged?"Meyers thereuponstated,"Yes, there was nothing lying or cheating about it,and I think it was fair since you were running around,terrorizing the girls before the election, and you definitelyhad somethingtodowithhow they voted." Theconversation thus terminated with Jeffries making nofurther response.'Meyers and three other employees (Gloria Glascoe,Gayle Navarett, and Barbara Thrig) testified as unionwitnesses at a hearing on challenged ballots held onSeptember 11, 1968.' Meyers'testimony,itmay be noted,was adverse to the position taken by the Respondent thatJeffrieswas not a supervisor within the meaning of theAct.'Dorothy Fahlgren, an employee in the plasticsdepartment,testified that in the afternoon after the closeof the hearing she saw Jeffries in the lunchroom andobserved that Jeffries "was all shook up" and thatsomething was wrong.She said that she thereupon askedJeffries what was wrong. According to Fahlgren, Jeffriesresponded that "she (Jeffries) didn't know what Geneva(Meyers)was doing to her, and that if the Union wentthrough, the boys would fire her." Jeffries did not denymaking the foregoing statement to Fahlgren and from myobservation it appeared that Fahlgren truthfully testifiedconcerning this conversation.'Accordingly,Icredit hertestimony concerning it.Meyers was terminated on October 4, 1968.Two otheremployees who worked in the plastics department (JanetWalters and Bonita Minor)were laid off at the same time.Meyers testified that she was working alongside theseemployees when Phil Jensen came up and stated that thethree of them were being laid off because work wasrunning low.Jensen agreed that he spoke to the threeemployees at the same time but testified that he first'As more fully dealt with in a succeeding section, I find that Jeffries,contrary to Respondent's contention,is a supervisor within the meaning ofthe Act.The tally ofballots reflect that there were 42 votes cast for the Union,37 against the Union,and 8 challenged ballots There were at this time atotal of 99 eligible voters'It is difficult to see where this conversation adds anything to theGeneral Counsel's caseWhile he does not contend any violation of Sec.8(a)(l), neither do I regard any of Jeffnes comments in this conversationas reflecting union animus by the Respondent.The Respondent challenged the ballots of seven voters,theUnion ofone.'Although the objections testimony of the other employees was notintroduced in evidence,as was Meyers', it may be presumed that theirtestimony also was adverse to the Respondent.'In fact,Jeffries,although called as a Respondent witness, did not alludeto or testify at all concerning this conversation with FahlgrenadvisedWalters and Minor, who had worked for theCompany only for 4-6 weeks, that theywere beinglaid offbecause they had been hired for a specific project (themaking of Alaskan plugs) and that this project had nowbeen completed. However, Jensen testified that shortlythereafter he told Meyers that "her layoff was more of aterminationnaturebecause she did talk too much,couldn't get along, couldn't fit in, and her production wasvery low."'In view of the alleged discrimination against Meyers, itisrelevant to note here that at the time of Meyers'termination on October 4 the Respondent retained at least10 employees in the plastics department who had lessseniority thanMeyers. Thus,Meyers testified withoutcontradiction that there were only five employees in theplastics department, including himself, at the time whenshe was hired in December 1967, and that there wereapproximately 20 girls working in the plastics departmentat the time of her termination.' Since 5 employees leftRespondent's employee on October 4 (these include thethree who were terminated, plus two who quit on the sameday) it is clear that Meyers had greater seniority than 10of the employees who were retained.'B. TheRehire of MeyersWithin a week or two following Meyers' discharge theUnion advised Respondent that it would file unfair laborpractices unless she was restored to her job. Phil Jensentestified that in order to avoid this problem it was decidedthat she be called back to work. Pursuant to such notice,Meyers reported to the plant on October 16. However,Meyers, who had previously worked on the day shift, atthis time was told that she was to work on the night shift.She was also advised that another employee,WandaScheer, had been transferred to the night shift so that shecould ride with Scheer. Scheer, however, resided just onthe other side of the bridge which crosses the ColumbiaRiver whereas Meyers resided approximately another 10milesbeyond this point. Meyers testified that the road toher home was curved and hilly and that she was reluctantto drive italone at nightduring the winter. Accordingly,Meyers advised Jensen that she would let him know thenext day if she would accept the offer to work on thenight shift.That eveningMeyers consulted with TomDrew, the union representative, and was advised by himnot to accept the job. She accepted this advice and thenext day advised Jensen that she would not work on thenight shift but that she wished to be restored to the dayshift.The Union filed an unfair labor practice charge onMeyers' behalf on October 17, 1968. Phil Jensen testifiedthat some time thereafter his attorney advised him thatthe charge would be dropped if he put Meyers back on the'Inview of Jensen'stestimony,itmay be assumed that Meyers'termination in fact was a discharge rather than a layoffThe plastics department was located next to Respondent's main buildingwhenMeyers was first hired This department was later moved to adowntown buildingMeyers testified that there were five employees in theplastics department before the move.Although Jeffries testified that therewere nine employees in this department before the move, she did not refuteMeyers'testimony that Meyers was one of five employees in the plasticsdepartment whenMeyers was first hired, nor did she or any otherRespondentwitnessrefuteMeyers'testimonythattherewereapproximately 20 employees in the plastics department on October 4, 1968'AlthoughMeyers testified that there were five employees, includingherself,when she first started,it undoubtedly appears that she was the fifthemployee to be hired in the plastics department LUHR JENSON & SONS477day shift.Meyers was rehired on the day shift onDecember 3, 1968. Jensen testified, "We put her back towork on the good faith that the suit would then bedropped and we wouldn'thave to go to this expense andbother."Meyers worked on the day shift for 5 daysmaking leadcinches."Although she had never performed this jobbefore,Meyers testified without contradiction that Jeffriestold her she was doing very well in this work. However,afterworking on cinchesfor5daysMeyers wastransferred to the job of making gooey bobs,this a luremade of plastic.The recordleaves no doubt that this isthemostundesirableofallproductionjobsinRespondent'splant.The production of this item isconfined to a separate room and since only one employeeis involved in this operation,this employee must workalone.Basically a baking operation,the employee mustfirstmix powder and oil and pour the mixture into amold. The mold is then placed in an oven and baked at600 degrees.The material is inflammable and on occasioncatches on fire when removed from the oven."The roominwhich thisoperation is performedisfrequentlypervadedby smoke and fumes and a strong andunpleasant odor prevails.It is undisputed that the reasongiven toMeyers for her transfer to this job was thatDorothy Fahlgren,the girl who regularly performed thiswork,would be off on a 1 week vacation. However,Fahlgren was also experienced in the making of Alaskanplugs.Jensen testified that there was an increased demandfor this product and that therefore Fahlgren was assignedto this job when she returned from vacation. Accordingly,Meyers was kept on the gooey bob job and has remainedin this position as of the time of the hearing.C. Respondent'sDefense:ConclusionsDuring the 10-month period prior to her termination onOctober 4, 1968, Meyers was principally engaged in thejobs of bagging cinches and snubbers,and stringing eggdrifters.It is undisputedthatthese were routinejobs andrequired relatively little skill. As heretofore indicated, fivegirlswere terminated from Respondent'semploy onOctober 4, 1968.12 In view of Jensen's unrefuted testimonythat at this time there was a seasonal slack in work, itmay be assumed that Respondent had legitimate cause tolay off fiveemployees in the Plastics Department at thistime.Thequestionremains,however,whetherRespondent's selection of Meyers to be included in thelayoffs was motivated solely by legitimate considerations.PhilJensencitedseveralreasonsforMeyers'termination the first of which was that her production waslow. Indeed, at one point Jensen testified,"Her rate ofproduction was muchless- Iwould say as much as fiftyper cent less than the people that worked with her, andthe ones that worked alongside of her . . ." Even if it beassumed that Meyers was somewhat of a slow worker, Iam convinced that this testimony was a gross exaggerationof the fact. For one thing,itisundisputed thatRespondent did not keep production records of the"Meyers described this product as a small rubber tube filled with leadwhich has a swivel attached to it."Meyers described the operation further as follows: "Then, you have topick that die up, holding It away from you because its hot. It's a hot,sticky, bubbly liquid, which keeps spitting at you, and when it cools, youremove it from the die, clean the die, and start overagain.You have twodies and you just continue with them.""In addition to Meyers these include the lay off of two other girls andtwo quits.employees'work in the plastics department prior toMeyers' discharge.Accordingly, there is no objectiveevidence in this record pertaining to Meyers' productionprior to her termination." Jensen testified that he spent agood deal of time in the production department and thathis assessment of Meyers' work output was based uponhis personal observation.Such observation,he testified,"was substantiated by observations of many otherpeople." He did not, however, elaborate by identifying theother people or by relating any reports he had receivedfrom them concerning Meyers. While I shall hereinafterhave further comment with respect to Meyers' alleged lowproduction,it is significant to note here that the evidencereveals there to be only one occasion during Meyers'employment when she was actually given any warningconcerningher production. This occurred about 2 weeksafter the election when Jensen had Jeffries tell Meyersthat he did not think she was working fast enough andthat "we're going to have to watch you for the next coupleof weeks and see if you can't speed up your work." In theafternoon of the same day, however, Jensen spoke toJeffriesagain,following which Jeffries told Meyers, "Philsaid it looks like your speeding up your work now, I thinkeverything is going to be all right."Meyers crediblytestified that she never received any further criticism ofher work.AlthoughRespondent permits employees to talk toeach other while working, Jensen testified that whenMeyers talked she talked with her hands and that thiswould interfere with her work. Jensen and Jeffries alsotestified thatMeyers would talk about such subjects as"reincarnation"and that this would be disturbing to othergirls.Although Jeffries testified that three girls asked tobe moved from Meyers vicinity for this reason, she couldnotrecallwhethershereportedthistoJensen.Accordingly, it is doubtful Jensen took this into accountat the time he determined Meyers be discharged. Jensenalso testified that he observedMeyers to slump in herchair rather than to sit up straight while working and thathe spoke to her about this on several occasions.Assumingthis to be true, I could scarcely regard this as a seriouswarning.Indeed,much of Jensen's testimony concerningMeyers'alleged deficiencies was of such a generalized andrambling nature that I am constrained to given it littleweight.For example,when asked if he could relate anyspecific occasion when he spoke to Meyers'about heralleged work deficiencies, Jensen responded as follows:Ithinkprettyspecifically- well, reasonablespecifically I remember because I- it's kind of ageneral thing. I say this to lots of girls. I would perhapswatch them for a moment or two and then come up andI'd come down rather quietly beside them, kneel downand, talk to them, because it's not - I had no reason toem6arass them in front of their fellow workers, and Iwould ask them - generally, I would say, "Please," tosee if she can't sit upright and take more of an interestin her work and talk a little less, and in this way,without any more effort, get up her production.In testifying as to his reasons for discharging Meyers,Jensen gave as a further and final reason that "she was""Ihave considered the conclus,onary testimony of Laddie Leminger, amaintenance man and a Respondent witness, that Meyers'work was slow,as well as similar conclusionary testimony by Donna Johnson, a GeneralCounsel witness,who testified that Meyers' work was "real good"and thatshe was"real steady."However,and particularly in view of the otherevidence in this case, I do not rely on the aforesaid opinion testimony ofeither of these witnesses 478DECISIONSOF NATIONALLABOR RELATIONS BOARDfairly unreliable in her work attendance" and that she had"a very spotty record" in this regard. Concerning Meyers'alleged excessive absenteeism,the only evidence put in byRespondent consisted of a reading into the record thedates on which Meyers did not report to work during herfirst tenure of employment. However, the General Counselestablished on rebuttal that with possibly three or fourexceptions these absences either occurred on holidays orwere the result of Meyers being ill. Thus, the recordreflects as follows:Meyers was absent 3 days in April, 2of which were due to illness; she was absent May 30 and31,both of which were regarded by Respondent asholidays;" absent on July 5, a Friday (see fn. 14); absenton July 20 and 27; absent on August 14; absent for abouta week in September(for which she was excused) due todental surgery.Later in his testimony Jensen concededthat he did not know if Meyer had a greater absenteerecord than the other employees and he finally testified.""Iwasn'ttrying tomake too much of an issue of[Meyers'] absentee record, although it is part of- onefacet of the overall thing."Turning to my conclusions, I first of all conclude andfind that the General Counsel, in his presentation of theevidence,establisheda prima faciecase that Respondent'sselectionofMeyers for termination was violative ofSection 8(a)(1), (3), and (4) of the Act. Thus, the evidencereflects thatMeyers actively solicited for the Union byvisiting the homesof all ofRespondent'sproductionemployees,including that of the relief supervisor,for thepurpose of soliciting union authorization cards.She alsoopenly discussed the union with other employees at theplant.In view of the extent of this activity,the smallnessof the community,as well as the smallness of the plantitself,Ithink it can be safely surmised that Meyers'organizational activities came to Respondent'sattention.Apart from the foregoing, Meyers subsequently testified ina hearing before the Board.ThatRespondent resentedMeyers'participation therein as a union witness is clearlyreflected in Jeffries'statement to employee Fahlgren thatshe (Jeffries) did not- know what Meyers was doing to herbut that"the boys"would fire Meyers if the union got in.When this is considered with the fact that Meyers wasterminated in a layoff which occurred but 3 weeks later,notwithstanding the fact that she had seniority over 10other employees in the same department,a persuasive casehas been made that Meyers was discharged for hersubstantial unionactivity.As toRespondent's case, I amimpelled to find that the testimony offered by it in supportof its assertion that Meyers was discharged for the allegedwork deficiencies does not stand up under scrutiny. In theabsence of production records, I find it incredible tobelieve Jensen's assertion that Meyers'production was 50percent less than the employees who worked with her. Ifthis were the case,itmay reasonably be assumed that shewould havebeen terminated long priorto the lay off onOctober 4, 1968. Indeed, the record reflects that she wasgiven only one warning concerning her work. This came 2weeks after the election and in effect was retracted beforethedaywas over.Respondent also cited excessiveabsenteeism as a reason for the discharge.As has beennoted,that this was but an afterthought was in effectconceded by Jensen when it was brought out later in thehearing that Meyers in fact was not excessively absent and"Thus,Meyers testified without contradiction that Respondent's policywas to permit its employees, if they wish,to take a day off on any Fridaythat follows a holiday.May 31 was a Friday which followed May 30,Memorial Day.there was no evidence to show that her record was anybetter or worse than any of the other employees. There isyet a further facet of Jensen's testimony which gives meseriousdoubt as to the believability of his entire testimonyconcerning his asserted reasons forMeyers' discharge.Thus, it will be recalled that on October 16, 1968, Meyerswas offered a job on the night shift. It is undisputed thatat this time two girls worked on this shift. One operated aplasticmachine, the other a sonic welder. According toJensen,Meyers was not qualified to perform either ofthese operations. Yet he testified on direct examination,and repeated this testimony on cross-examination, thatMeyers was offered a job on the evening shift because"she could at least be there and be company to the peoplethatwererunningthateveningshift.""Withoutbelaboring the point further, it would strain one'scredibility to believe that Respondent would compensateMeyers, or any employee, merely for the purpose ofstanding by and keeping company with other employeeswhile they were working.In sum, and even assuming that Meyers had certainshortcomings as an employee," for the reasons statedabove I conclude and find that Meyers' discharge onOctober 4,1968,was in substantialpart prompted byMeyers' union activity and the fact that she testified as aunion witness at the Board hearing on challenged ballots."Accordingly, I find that Respondent thereby violatedSection 8(a)(1), (3), and(4) of the Act.D. The SupervisoryStatus of Laura JeffriesAlthough Jeffries and 10 other employees wereofficially named supervisors by the Respondent in October1968,Respondent contends that only the three Jensenbrothers were supervisors within the meaning of the Act atthe times material hereto."During the summer of 1968, Respondent employedapproximately 115 production employees, these includinga minimumof 14 up to amaximum of27 employees inthe Plastics Department. Respondent concedes that LuhrJensen, although an officer of the Company, does notengage in any supervision of the production employees.Although Phil Jensen testified that David Jensen "onmany occasions" gives orders to the employees, the recorddoes not disclose where he is located in the plant. PhilJensen is Respondent'ssalesmanager and treasurer.Although he travels on occasion, the majority of his time"Although he vaguely qualified this by stating that the machine wouldhave to be operated if one of the girls were absent, he continued to insistthat, "I didn't say she [Meyers]was going to run the machine because, infact,she can't run the machine ""As an indication that Meyers was able to perform reasonably wellwhen assigned to a newjob, the record reflects that duringthe 5 days afterher rehire when she worked on the day shift making lead cinches, herproduction increased from 23 dozen on Mondayto 43dozen on Friday Aspreviously noted, Jeffries at this time told Meyers that she was doing "verywell " Indeed,Phil Jensen testified, "Most all of the girls coming in to the[plastics]department are able to do most all of the jobs. Some can't doany "Moreover,although Jensen testified thatMeyers still had notreached the production norm of Gloria Glascoe in the making ofgooeybobs(he said she was up to 90 percent of Glascoe's production), hetestified".it'sheartening that Geneva is tryingveryhard,and she'sdoing better ""Although two other employees who testified were not discharged, it iswell settled that the retention of some union adherents does not exculpateRespondent for discrimination against othersN L R.B v. W C NaborsCompany,196 F 2d 272, 276 (C A 5)" The officialchanges referred to above occurred subsequent to thedischarge of Meyers on October 4, 1968 LUHR JENSON & SONSisspent at the plant.Phil testified that he gives ordersdirectly to employees, although usually he does thisthrough Jeffries, and that prior to Meyers' termination hespentconsiderable time in the Plastics Department.However, as he testified, while in the Plastics Department.he was primarily engaged in a project devoted to thedevelopment of new plugs and lures.Jeffriesdidnot,during the times material hereto,participate in the hiring or termination of employees, thisbeing the function of David and Phil Jensen. It isundisputed,however,that Jeffries assigns work to theemployees, directs them in their work, has authority totransfer employees from one job to another within thePlasticsDepartment,andhasauthoritytograntemployees time off from work." Significantly, it is alsoevident that Jeffries had authority to warn employees.Thus, it will be recalled that on one occasion Jeffries toldMeyersthat she was not working fast enough."In view of the foregoing,r conclude and find thatJeffriespossessedauthority to responsibly direct theemployees in the Plastics Department and that shetherefore was a supervisor within themeaningof the Act.Moreover,sincePhil and David Jensen at the timesmaterial hereto are alleged by Respondent to be the onlysupervisors in a plant of over 100 employees, anabnormally high ratio of employees to supervisors wouldexist if Jeffries were not found to be a supervisor.2i I amconvinced that Jeffries performed this function in theplastics department.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above,which occurred in connection with the operationsof theRespondent described in section I, above, have aclose,intimate,and substantial relation to trade,traffic,and commerce among the several States and tend to leadto labor disputes burdening and obstructing commerce andthe free flow of commerce.Having found that Respondent violated Section 8(a)(1),(3), and (4) of the Act by itsdischargeof Geneva Meyers,Iwill recommend that Respondent offer her immediateand full reinstatement to her former or substantiallyequivalent position, without prejudice to her seniority orother rights and privileges, and make her whole for anyloss of earnings she may have suffered as a result of thediscrimination against her,by payment to her of a sum ofmoney equal to that which she normally would haveearned as wages from October 18, 1968, to the date of herreinstatement on December 3, 1968,='less her net earningsduring such period,with backpay and interest thereon tobe computed in a manner prescribedby theBoard in F.W.WoolworthCompany,90NLRB 289, andIsisPlumbing & Heating Co.,138 NLRB 716."Jeffries testified that when the girls came up and asked to take time offshe usually told them to"call up the office and tell them"However, itwas the credited and unrefuted testimony of employee Dorothy Fahlgrenthat she would ask permission of Jeffries when she wanted time off."As previouslynoted,thiswarning was relayed from Phil Jensenthrough Jeffries.Idoubtwhether Jensen would have given theseinstructions to Jeffries if Jeffries were just an ordinary employee"AppliedResearch,Inc.,138 NLRB 870."It appears that Meyers received the same wage rate when she wasrehired on December 3. However,having found that within 5 days of herrehire she was assigned to a less desirable job(the making of gooey bobs)the above recommendation contemplates that she be offered a job on theday shift in the plastics department.479Upon the basis of the foregoing findings of fact andupon the entire record in this case, I make the following:CONCLUSIONS OF LAW1.Luhr Jensen & Sons, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.InternationalChemicalWorkers Union Local 109,AFL-CIO,is a labor organization within the meaning ofSection 2(5) of the Act.3.By discriminating with respect to the hire and tenureof employment of Geneva Meyers, thereby discouragingmembership in the above-named labor organization, theRespondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) and (4) ofthe Act.4.By the foregoing conduct, Respondent has interferedwith, restrained, and coerced its employees in the exerciseof their Section 7 rights and thereby has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDEROn the basis of the foregoing findings of fact andconclusionsof law and upon the entire record in this case,it is recommended that Respondent, its officers, agents,successors,and assigns, shall:1.Cease and desist from:(a)Discouragingmembership in or activities on behalfof InternationalChemicalWorkers Union Local 109,AFL-CIO, by laying off, discharging, or in any othermanner discriminatingagainst its employees with respectto their hire, tenure, or any other term or condition ofemployment, because of their union activities or becausethey gave testimony under the Act.(b) In any like or related manner interfering with,restrainingor coercing employees in the exercise of rightsguaranteedby Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer to GenevaMeyers immediate and fullreinstatement to her former or substantially equivalentposition, without prejudice to her seniority or other rightsand privileges, and make her whole for any loss ofearningsshemay have suffered as a result of thediscrimination against her in the manner set forth in thesection of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports and all otherrecords necessary to determine the amount of backpaydue under the terms of this Recommended Order.(c) Post at itsplant inHood River, Oregon, copies ofthe attached notice marked "Appendix."" Copies of said"In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words, "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecisionand Order " 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotice to be furnished by the Regional Director forRegion 26, after being duly signed by an authorizedrepresentativeoftheRespondent,shallbepostedimmediately upon receipt thereof,and be maintained by itfor 60 consecutive days thereafter,in conspicuous places,including all places where notices to its employees arecustomarily posted.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced,or covered by any other material.(d)Notify the said Regional Director,in writing,within20 days from the receipt of this Decision,what steps theRespondent has taken to comply herewith.""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify said Regional Director, inwriting,within 10 days from the date of this Order,what steps theRespondent has taken to comply herewith."APPENDIXNOTICE TO ALLEMPLOYEESPursuanttotheRecommendedOrder of a TrialExaminerof the National LaborRelations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT discourage membership in or activitieson behalf ofInternationalChemicalWorkers' Union,Local 109, AFL-CIO, or any other labororganization,by dischargingor laying off any ofour employees or inany other manner discriminating against our employeesin regard to their hire or tenure of employment or anyterm or condition of employment.WE WILL NOTin any like or related manner interferewith,restrain,or coerce our employees in the exerciseof their rights under Section7 of the Act.WE WILL offerto Geneva Meyers immediate and fulreinstatement to her former or substantially equivalentposition,without prejudice to her seniorityor otherrights and privileges,and make her whole for any lossof earnings suffered as a resultof thediscriminationagainst her.All our employees are free to become,remain, orrefrain from becoming or remaining members of theabove-named or any other labor organization.DatedByLUHRJENSEN & SONS, INC.(Employer)(Representative)(Title)This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board'sRegionalOffice, 746 FederalOfficeBuilding,167NorthMain Street,Memphis,Tennessee 38103, Telephone 901-534-3161.